Cartwright, Dunn and Cooke, JJ., dissenting: The constitution provides that the powers, proceedings and practice of all courts of the same class or grade, so far as regulated by law, shall be uniform,—and this includes everything comprehended by the term “procedure.” Section 34 of article 4 provides that in case the General Assembly shall create municipal courts in the city of Chicago, the “jurisdiction and practice” of the said municipal courts shall be such as the General Assembly shall prescribe. Under this provision the practice in the municipal court of Chicago need not be uniform with the practice in other courts of the same class or grade. But rules of evidence are not included in the term “practice.” In Bishop on Criminal Procedure (vol. 1, sec. 2,) “practice” is defined as follows: “The word means those legal rules which direct the course of proceeding to bring parties into the court and the course of the court after they are brought in.” And defining “procedure” the author says: “The term ‘procedure’ is so broad in its signification that it is seldom employed in our books as a term of art. It includes in its meaning whatever is embraced in the three technical terms, ‘pleading,’ ‘evidence’ and ‘practice.’ ” These definitions were quoted and approved by the Supreme Court of the United States in Kring v. Missouri, 107 U. S. 221, and they correspond with the definitions given in dictionaries and legal works. In Fleischman v. Walker, 91 Ill. 318, this court quoted the definitions of the word “practice” given by Bouvier, as “the fonn, manner and order of conducting and carrying on suits or prosecutions in the courts through their various stages, according to the principles of law and the rules laid down by the respective courts.” Bouvier also says that the term “practice” may include pleading, but is usually employed as excluding both pleading and evidence. Practice relates to the form, manner and order in which legal proceedings are had and conducted. It is that branch of the law which regulates the formal steps in an action or proceeding in court. (Anderson’s Law Diet.; 6 Words and Phrases, 5485 ; 22-Am. & Eng. Enc)r. of Law,—2d ed.—1160; 31 Cyc. 1153.) As stated by Bouvier, the word “practice” is usually employed as excluding pleading, and works relating to those branches of procedure are generally entitled “Works of pleading and practicebut the term may include pleading, and we have given it that meaning with regard to the municipal court, but it does not embrace the whole field of procedure and cannot include rules of evidence, which are never treated of as within the scope of the term. Procedure is a broader term than practice, and includes rules of evidence. (6 Words and Phrases, 5631; 23 Am. & Eng. Ency. of Law,—2d ed.—154; 32 Cyc. 405.) The constitution permits a different practice in the municipal court from that of other courts of the same class or grade but does not authorize different rules of evidence in that court, and such a provision is prohibited.